PER CURIAM.*
Granted. Order of the court of appeal dated December 16, 1996 is vacated and set *665aside. The intent of our order in Language v. Language, 96-1874 (La. 10/25/96), 681 So.2d 350, was for the court of appeal to consider the merits of relators’ argument that the procedure employed in this case for determining relators’ pauper status violated La.Code Civ.P. arts. 5181-5188. Accordingly, the ease is remanded to the court of appeal to make a determination on the merits in this matter, based on the record before it.

 JOHNSON, J., not on panel; recused.